Citation Nr: 0915215	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-39 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) that 
denied the Veteran's claim for service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal received in December 2006, the 
Veteran indicated that he wanted to testify at a hearing 
before a Veterans Law Judge at the Board.  In a June 2008 
Statement in Support of Claim, he stated that he wanted to 
testify at a hearing at the RO before a Veterans Law Judge.  
Thus, remand is necessary to schedule the Travel Board 
hearing.

In addition, a July 2007 rating decision denied the Veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability, as well as his claims 
for an increased rating for bilateral knee disabilities.  
Correspondence received in September 2007 noted the subject 
of the letter was "In reference to VA Letter of Disagreement 
with VA Decision Rating dated, 16 July 2007, or selection of 
which agency to oversee my case."  The letter thereafter 
selects a service organization as his representative.  It is 
unclear whether this correspondence was meant as a notice of 
disagreement to the July 2007 rating decision and if so, as 
to which issues.  See 38 C.F.R. § 19.26.  Thus, on remand, 
such matter should be clarified and if necessary, appropriate 
action taken.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
Travel Board hearing before a Veterans Law 
Judge at the RO.

2.  The RO/AMC should contact the Veteran 
to clarify whether his September 2007 
correspondence was an attempt to disagree 
with the July 2007 rating decision, and if 
so, which issues on that decision he is 
appealing.  If, and only if, the Veteran's 
response indicates an intent to appeal one 
or more issues on that decision, 
appropriate action should be taken to 
include issuance of a statement of the 
case.  Such issue(s) should only be 
returned to the Board if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




